UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53830 LENCO MOBILE INC. (Exact name of registrant as specified in its charter) Delaware 75-3111137 (State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 345 Chapala Street, Santa Barbara, California (Address of principal executive offices) (Zip Code) (805) 308-9199 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered pursuant to Section12(g)of the Exchange Act: Common Stock, Par Value $0.001 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Nox As of August 8, 2011, 71,145,659 shares of Lenco Mobile Inc.’s common stock were outstanding. Lenco Mobile Inc. For the Quarterly Period Ended June 30, 2011 TABLE OF CONTENTS Page EXPLANATORY NOTE 3 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 3 MARKET DATA AND INDUSTRY INFORMATION 3 PART I - FINANCIAL INFORMATION 4 Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 4. Controls and Procedures. 29 PART II - OTHER INFORMATION 29 Item 1. Legal Proceedings. 29 Item 1A. Risk Factors. 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 30 Item 4. (Removed and Reserved). 30 Item 5. Other Information. 30 Item 6. Exhibits. 30 SIGNATURES 31 EXHIBIT INDEX 32 EXPLANATORY NOTE In this quarterly report on Form 10-Q, unless the context indicates otherwise, the terms “Lenco Mobile,” “Company,” “we,” “us” and “our” refer to Lenco Mobile Inc., a Delaware corporation, and its subsidiaries. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS Certain statements in this report are “forward-looking statements.” Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. Words such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “believes,” “anticipates,” “intends,” “estimates,” “approximates,” “predicts,” or “projects,” or the negative or other variation of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results and the development of our products, are forward-looking statements. Forward-looking statements in this report may include statements about: · Our ability to control operating costs and fully implement our current business plan; · Our ability to obtain future financing or funds when needed; · Our ability to successfully launch our solutions and services with new mobile telephone network operators(“Wireless Carriers”); · The timing and ability of Wireless Carriers to invest in and roll out their next generation mobile networks; · Our ability to respond to new developments in technology and new applications of existing technology before our competitors; · Risks associated with acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions which may involve additional uncertainties; and · Financial risk due to fluctuations in foreign currencies against the U.S. Dollar. The forward-looking statements in this report speak only as of the date of this report and, except to the extent required by law, we do not undertake any obligation to update any forward looking statements. Forward-looking statements are subject to certain events, risks, and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item1A and elsewhere in this report, as well as in our annual report on Form 10-K and other reports we file with the SEC. Caution should be taken not to place undue reliance on any such forward-looking statements. MARKET DATA AND INDUSTRY INFORMATION Information regarding market and industry statistics contained in this report is included based on information available to us which we believe is accurate. We have not reviewed or included data from all available sources, and cannot assure stockholders of the accuracy or completeness of the data included in this report. 3 PART I -FINANCIAL INFORMATION Item 1.Financial Statements. Lenco Mobile Inc. and its Subsidiaries Consolidated Balance Sheets As of June 30, 2011 December 31, 2010 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Investments Accounts receivable, net of allowance of $30,020 and $94,720, respectively Purchase price receivable - Notes receivable, current portion - Other current assets Income taxes receivable Total current assets Property and equipment, net Other noncurrent assets: Intangible assets - goodwill Intangible assets - other, net Other noncurrent assets Total other noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term debt, net of debt discount(convertible debt portion of $260,000 and $1,625,750, respectively) Preferred dividend payable Preferred stock deposit liability - Current contingent consideration liability Warrant put liability Total current liabilities Long-term debt, less current portion Deferred tax liability Contingent consideration liability, net of current portion - Total liabilities Commitments and contingencies - - Shareholders' equity: Preferred Stock, Series A 1,000,000 shares authorized, $.001 par value,107,500 and 100,000 shares issued and outstanding at June 30, 2011and at December 31, 2010, respectively Common stock, 250,000,000 shares authorized, $.001 par value,71,145,659 shares issued and outstanding at both June 30, 2011and December 31, 2010. Additional paid in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Lenco Mobile Inc. shareholders' equity Noncontrolling deficit ) ) Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Lenco Mobile Inc. and its Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Loss) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Cost of sales Gross profit Operating expense: Sales and marketing General and administrative Stock compensation expense - - Research and development Depreciation and amortization Total operating expense Loss from operations ) Other income (expense): Interest expense, net ) Other income (expense), net - - Contingent consideration adjustment - - Total other income (expense) ) Income (loss) from operations before provision for (benefit from) income taxes ) ) Provision for (benefit from) income taxes ) ) Income (loss) from continuing operations ) ) Income from discontinued operations - Net income (loss) ) ) Net loss attributable to noncontrolling interest Net income (loss) attributable to Lenco Mobile Inc. ) ) Preferred stock dividends ) - ) - Series A Preferred Stock accretion of beneficial conversion feature ) - ) - Net income (loss) attributable to common stockholders $ $ ) $ $ ) Basic and diluted net loss per share applicable to common stockholders Net income (loss) per share applicable to common stockholders from continuing operations - basic $ $ ) $ $ ) Net income (loss) per share applicable to common stockholders from continuing operations - diluted $ $
